DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 7-8, 10, and 16-18 are objected to.
Claims 1-6, 9, 11-15, and 19-20 are rejected.

Examiner’s Note 
Claims 1-20 recite claims’ elements “modules”, “unit”, as stated in specification, filed on 04/26/2019, Fig. 1, elements 19, 28, 34, and 52, Fig. 2 elements 100-122, and ¶ [0019] discloses “the supervisory control module 100 includes at least one processor 112 and at least one memory 114” Therefore, claims 1-20 have a physical structure and does not invoke 35 U.S.C 112(f). See MPEP § 2181(I)(A).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kueperkoch  et al. (US Pub. No.: 2008/0059018 A1: hereinafter “Kueperkoch”).

         Consider claim 1:
                   Kueperkoch teaches a system for controlling operation of a vehicle in real-time (e.g., “A system and method for providing a fault tolerant vehicle dynamics control (VDC) is described...” of Abstract, Figs. 1-3 elements 1-70), the system comprising: at least one device controller operatively connected to the vehicle and configured to deliver a respective command signal to respective components of the vehicle (e.g., “…Failure detection signals arising from the self-diagnostic actuator sensors 14 or fault diagnosis information generated by the fault isolation module 25 are delivered to a fault-tolerance module 20…the VDC processor, or implemented as a distinct electronic processor, selects…compensation mode…functionality imposed by the diagnosed failure of one or more of the actuators that are part of the VDC system…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], and Figs. 1-3 elements 1-70); a plurality of sensors operatively connected to the vehicle and configured to generate respective sensor data (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel…” of ¶ [0021]-¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70); a fault detection (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel…” of ¶ [0021]-¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70); a supervisory control module in communication with the at least one device controller and having at least one fault-tolerant controller configured to respond to a plurality of faults (e.g., “…The fault tolerance module 20, which may either be incorporated into the VDC processor, or implemented as a distinct electronic processor, selects a VDC control algorithm, or compensation mode, appropriate for a given driving situation given the constraints on VDC functionality imposed by the diagnosed failure…” of ¶ [0021]-¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70); wherein the supervisory control module includes a processor and tangible, non-transitory memory on which instructions are recorded, execution of the instructions by the processor causing the supervisory control module (e.g., “…an extended VDC system 5 (hereinafter termed the "VDC") which includes a microprocessor or electronic control unit for executing an ESP and any memory resources, such as DRAM, SRAM, and/or ROM units, that enable or facilitate execution of the VDC…” of Figs. 1-3 elements 1-70) to: receive the fault data and determine if at least one fault is detected from the plurality of faults (e.g., “…The sensor output signals Y are input to both a model-based fault detection module 50...Each of these modules can be used to detect the occurrence of a fault at one or more of the actuators. These fault detection schemes can also be used to detect failures in the mechanical transmission system of the vehicle and/or the sensors 14 in addition to failures in the actuators, if desired…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); when the at least one fault is detected (e.g., diagnosing a fault and upon detecting the fault, remedying the situation), employ the at least one fault-tolerant controller to generate (e.g. the VDC invokes the fault-tolerant module) at least one selected command based in part on the at least one fault (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); transmit the at least one selected command to the at least one device controller (e.g. the VDC) for delivery to at least one of the respective components (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); and control (e.g., select a fault compensation mode) operation of the vehicle based in part on the at least one selected command (See Kueperkoch, e.g., “…select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], ¶ [0043]-¶ [0045], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106, Figs. 6A-C). 

          Consider claim 2:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kueperkoch teaches wherein: the plurality of sensors includes an inertial sensor, an imaging unit, a navigation sensor, a tire pressure sensor and a wheel speed sensor (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106). 

          Consider claim 3:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kueperkoch teaches, wherein: the respective components include at least one tire, at least one wheel, a brake unit, an accelerator unit and a steering unit (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); and the plurality of faults includes a respective loss of function of the at least one tire, the at least one wheel, the brake unit, the accelerator unit and the steering unit (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106). 

         Consider claim 4:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 3. In addition, Kueperkoch teaches wherein the at least one selected command includes at least two of: a steering control command defining a steering angle and a steering rate configured to keep the vehicle in a predefined trajectory (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); an accelerate command configured to increase a speed of the vehicle; and a brake command configured to slow the vehicle (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106). 

          Consider claim 9:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kueperkoch teaches wherein the at least one fault-tolerant controller includes: a heuristics-based controller at least partially characterized by a membership function configured to map each point in an input space to a respective membership value between 0 and 1 (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106), the input space being at least one of a steering angle, a steering rate and a speed of the vehicle (See Kueperkoch, e.g., “…select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], ¶ [0043]-¶ [0045], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106, Figs. 6A-C). 

          Consider claim 11:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kueperkoch teaches wherein: the at least one fault-(e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); and the numerical model is generated by collecting user behavior data and vehicle dynamics data with an expert user driving the vehicle with the at least fault (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106), the vehicle dynamics data being an input of the numerical model and the user behavior data being an output of the numerical model (e.g., “…The sensor output signals Y are input to both a model-based fault detection module 50...Each of these modules can be used to detect the occurrence of a fault at one or more of the actuators. These fault detection schemes can also be used to detect failures in the mechanical transmission system of the vehicle and/or the sensors 14 in addition to failures in the actuators, if desired…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106). 

          Consider claim 12:
                   Kueperkoch teaches a method for controlling operation of a vehicle in real-time (e.g., “A system and method for providing a fault tolerant vehicle dynamics control (VDC) is described...” of Abstract, Figs. 1-3 elements 1-70), the vehicle having at least one device controller, a plurality of sensors and a supervisory control module with a processor and tangible, non-transitory memory (e.g., “…Failure detection signals arising from the self-diagnostic actuator sensors 14 or fault diagnosis information generated by the fault isolation module 25 are delivered to a fault-tolerance module 20…the VDC processor, or implemented as a distinct electronic processor, selects…compensation mode…functionality imposed by the diagnosed failure of one or more of the actuators that are part of the VDC system…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], and Figs. 1-3 elements 1-70), the method comprising: generating respective sensor data via the plurality of sensors (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel…” of ¶ [0021]-¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70); configuring a fault detection module to generate fault data from the respective sensor data (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); configuring the supervisory control (e.g., “…Failure detection signals arising from the self-diagnostic actuator sensors 14 or fault diagnosis information generated by the fault isolation module 25 are delivered to a fault-tolerance module 20…the VDC processor, or implemented as a distinct electronic processor, selects…compensation mode…functionality imposed by the diagnosed failure of one or more of the actuators that are part of the VDC system…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], and Figs. 1-3 elements 1-70); receiving the fault data and determining if at least one fault is detected from the plurality of faults, via the supervisory control module (e.g., “…The sensor output signals Y are input to both a model-based fault detection module 50...Each of these modules can be used to detect the occurrence of a fault at one or more of the actuators. These fault detection schemes can also be used to detect failures in the mechanical transmission system of the vehicle and/or the sensors 14 in addition to failures in the actuators, if desired…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); when the at least one fault is detected, employing the at least one fault-tolerant controller to generate at least one selected command based in part on the at least one fault (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); transmitting the at least one selected command to the at least one (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); and controlling operation of the vehicle based in part on the at least one selected command (See Kueperkoch, e.g., “…select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], ¶ [0043]-¶ [0045], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106, Figs. 6A-C). 

          Consider claim 13:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 12. In addition, Kueperkoch teaches wherein: the plurality of sensors include an inertial measurement unit, an imaging unit, a global positioning unit, a tire pressure sensor and a wheel speed sensor (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); the respective component includes at least one tire, at least one wheel, a brake unit, an accelerator unit and a steering unit (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); and the plurality of faults includes a respective loss of function of the at least one tire, the at least one wheel, the brake unit, the accelerator unit and the steering unit (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106). 

          Consider claim 14:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 12. In addition, Kueperkoch teaches wherein the at least one selected command includes at least one of: a steering control command defining a steering angle and a steering rate configured to keep the vehicle in a predefined trajectory (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); an accelerate command configured to increase a speed of the vehicle; and a brake command configured to slow the vehicle (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106).

          Consider claim 19:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 12. In addition, Kueperkoch teaches including a machine-learning controller in the at least one fault-tolerant controller, the machine-learning controller being at least partially characterized by a numerical model (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); and generating the numerical model by collecting user behavior data and vehicle dynamics data with an expert user driving the vehicle with the at least fault (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106), the vehicle dynamics data being an input of the numerical model and the user behavior data being an output of the numerical model (e.g., “…The sensor output signals Y are input to both a model-based fault detection module 50...Each of these modules can be used to detect the occurrence of a fault at one or more of the actuators. These fault detection schemes can also be used to detect failures in the mechanical transmission system of the vehicle and/or the sensors 14 in addition to failures in the actuators, if desired…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueperkoch in view of HASEGAWA (US Pub. No.: 2020/0079393 A1: hereinafter “HASEGAWA”).

         Consider claim 5:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 1. However, Kueperkoch does not explicitly teach wherein: the supervisory control module is programmed to prompt a user of the vehicle to take over control of the operation of the vehicle within a predefined time period after the at least one fault is detected.
                    In an analogous field of endeavor, HASEGAWA teaches wherein: the supervisory control module is programmed to prompt a user of the vehicle to take over control of the operation of the vehicle within a predefined time period after the at least one fault is detected (See HASEGAWA, e.g., “…At S104, the abnormality detection unit 101 detects whether an abnormality occurs in the in-vehicle system…”, “…At S110, the autonomous and manual instruction unit 108 instructs the notification unit 208 to notify the driver of switching from autonomous driving to manual driving by the driver…” of ¶ [0025], ¶ [0045], ¶ [0053], ¶ [0058], and Fig. 2 steps S101-S113).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kueperkoch by adding the above features, as taught by HASEGAWA, so as to avoid collisions, occupants safety is uncompromised.  

         Consider claim 6:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 1. However, Kueperkoch does not explicitly teach wherein: the vehicle includes a takeover function pre-programmed to accept or decline a takeover of the operation of the vehicle by a user; and the supervisory control module is programmed to enable transition to the takeover by the user when the at least one fault is detected and the takeover function is pre-programmed to accept the takeover.
                    In an analogous field of endeavor, HASEGAWA teaches wherein: the vehicle includes a takeover function pre-programmed to accept or decline a takeover of the operation of the vehicle by a user; and the supervisory control module is programmed to enable transition to the takeover by the user when the at least one fault is detected and the takeover function is pre-programmed to accept the takeover (See HASEGAWA, e.g., “…At S104, the abnormality detection unit 101 detects whether an abnormality occurs in the in-vehicle system…”, “…At S110, the autonomous and manual instruction unit 108 instructs the notification unit 208 to notify the driver of switching from autonomous driving to manual driving by the driver…” of ¶ [0025], ¶ [0045], ¶ [0053], ¶ [0058], and Fig. 2 steps S101-S113).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kueperkoch by adding the above features, as taught by HASEGAWA, so as to avoid collisions, occupants safety is uncompromised.   

Consider claim 15:
                   Kueperkoch teaches everything claimed as implemented above in the rejection of claim 12. However, Kueperkoch does not explicitly teach pre-programming a takeover function in the vehicle to accept or decline a takeover of the operation of the vehicle by a user; and programming the supervisory control module is programmed to enable transition to the takeover by the user when the at least one fault is detected and the takeover function is pre-programmed to accept the takeover.
                    In an analogous field of endeavor, HASEGAWA teaches pre-programming a takeover function in the vehicle to accept or decline a takeover of the operation of the vehicle by a user (See HASEGAWA, e.g., “…At S104, the abnormality detection unit 101 detects whether an abnormality occurs in the in-vehicle system…”, “…At S110, the autonomous and manual instruction unit 108 instructs the notification unit 208 to notify the driver of switching from autonomous driving to manual driving by the driver…” of ¶ [0025], ¶ [0045], ¶ [0053], ¶ [0058], and Fig. 2 steps S101-S113); and programming the supervisory control module is programmed to enable transition to the takeover by the user when the at least one fault is detected and the takeover function is pre-programmed to accept the takeover (See HASEGAWA, e.g., “…At S104, the abnormality detection unit 101 detects whether an abnormality occurs in the in-vehicle system…”, “…At S110, the autonomous and manual instruction unit 108 instructs the notification unit 208 to notify the driver of switching from autonomous driving to manual driving by the driver…” of ¶ [0025], ¶ [0045], ¶ [0053], ¶ [0058], and Fig. 2 steps S101-S113).


          Consider claim 20:
                   Kueperkoch teaches a system for controlling operation of a vehicle in real-time (e.g., “A system and method for providing a fault tolerant vehicle dynamics control (VDC) is described...” of Abstract, Figs. 1-3 elements 1-70), the system comprising: at least one device controller operatively connected to the vehicle and configured to deliver a respective command signal to respective components of the vehicle (e.g., “…Failure detection signals arising from the self-diagnostic actuator sensors 14 or fault diagnosis information generated by the fault isolation module 25 are delivered to a fault-tolerance module 20…the VDC processor, or implemented as a distinct electronic processor, selects…compensation mode…functionality imposed by the diagnosed failure of one or more of the actuators that are part of the VDC system…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], and Figs. 1-3 elements 1-70); a plurality of sensors operatively connected to the vehicle and configured to generate respective sensor data (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel…” of ¶ [0021]-¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70); a fault detection module configured to generate fault data from the respective sensor data (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel…” of ¶ [0021]-¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70); a supervisory control module in communication with the at least one device controller and having at least one fault-tolerant controller configured to respond to a plurality of faults (e.g., “…The fault tolerance module 20, which may either be incorporated into the VDC processor, or implemented as a distinct electronic processor, selects a VDC control algorithm, or compensation mode, appropriate for a given driving situation given the constraints on VDC functionality imposed by the diagnosed failure…” of ¶ [0021]-¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70); wherein the supervisory control module includes a processor and tangible, non-transitory memory on which instructions are recorded, execution of the instructions by the processor causing the supervisory control module (e.g., “…an extended VDC system 5 (hereinafter termed the "VDC") which includes a microprocessor or electronic control unit for executing an ESP and any memory resources, such as DRAM, SRAM, and/or ROM units, that enable or facilitate execution of the VDC…” of Figs. 1-3 elements 1-70) to: receive the fault data and determine if at least one fault is detected from the plurality of faults (e.g., “…The sensor output signals Y are input to both a model-based fault detection module 50...Each of these modules can be used to detect the occurrence of a fault at one or more of the actuators. These fault detection schemes can also be used to detect failures in the mechanical transmission system of the vehicle and/or the sensors 14 in addition to failures in the actuators, if desired…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); when the at least one fault is detected (e.g., diagnosing a fault and upon detecting the fault, remedying the situation), employ the at least one fault-tolerant controller to generate (e.g. the VDC invokes the fault-tolerant module) at least one selected command based in part on the at least one fault (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106); transmit the at least one selected command to the at least one device controller (e.g. the VDC) for delivery to at least one of the respective components (e.g., “…After a fault has been diagnosed, the VDC invokes the fault-tolerant module to modify a currently-operating control algorithm or select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106).
                     Kueperkoch further teaches and control (e.g., select a fault compensation mode) operation of the vehicle based in part on the at least one selected command (See Kueperkoch, e.g., “…select a fault compensation mode (FCM) appropriate for a particular driving condition in light of the diagnosed fault…” of Abstract, ¶ [0022], ¶ [0024]-¶ [0026], ¶ [0036], ¶ [0043]-¶ [0045], and Figs. 1-3 elements 1-70, Fig. 4 elements 101-106, Figs. 6A-C); and wherein the at least one selected command includes a steering control command defining a steering angle and a steering rate configured to keep the vehicle in a predefined trajectory and at least one of an accelerate command configured to increase a speed of the vehicle and a brake command configured to slow the vehicle (e.g., “…The VDC 5 also receives input from vehicle sensors 14 such as, for example, wheel speed, yaw rate, steering angle, lateral acceleration, brake pressure and in-wheel motor current (for torque control) sensors positioned in mechanical elements 10 of the motor vehicle such as the wheels, drivetrain and steering wheel.…” of Abstract, ¶ [0021], Figs. 1-3 elements 1-70, Fig. 4 elements 101-106). However, Kueperkoch does not explicitly teach wherein the supervisory control module is programmed to prompt a user of the vehicle to take over control of the operation of the vehicle within a predefined time period after the at least one fault is detected.
                    In an analogous field of endeavor, HASEGAWA teaches wherein the supervisory control module is programmed to prompt a user of the vehicle to take over control of the operation of the vehicle within a predefined time period after the at least one fault is detected (See HASEGAWA, e.g., “…At S104, the abnormality detection unit 101 detects whether an abnormality occurs in the in-vehicle system…”, “…At S110, the autonomous and manual instruction unit 108 instructs the notification unit 208 to notify the driver of switching from autonomous driving to manual driving by the driver…” of ¶ [0025], ¶ [0045], ¶ [0053], ¶ [0058], and Fig. 2 steps S101-S113).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kueperkoch by adding the above features, as taught by HASEGAWA, so as to avoid collisions, occupants safety is uncompromised.    

Allowable Subject Matter
Claims 7-8, 10, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8, 10, and 16-18 are allowed. The cited references fail to anticipate or render the claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Greenfield et al. (US 2019/0079513A1) teaches “In one example embodiment, a computer-implemented method includes receiving data representing a motion plan of the autonomous vehicle via a plurality of control lanes configured to implement the motion plan to control a motion of the autonomous vehicle, the plurality of control lanes 

          Lu (US 2020/0309852 A1) teaches “A distributed control system may include a main processing unit, a distributed control module, and a controllable component. The distributed control module may be configured to determine a fault state associated with a control loop using a built-in test module. The built-in test module may be incorporated into the distributed control module. The fault state may include no faults, a communication fault, a sensor operation fault, or a controllable component fault. The distributed control module may be configured to transmit a closed-loop control command from the distributed control module to a controllable component when the fault state comprises no faults, or transmit an augmented control command from the distributed control module to the controllable component when the fault state comprises a communication fault or a sensor operation fault, or transmit a disconnect control command from the distributed control module to the controllable component when the fault state comprises a controllable component fault.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.